Matter of Grant (2021 NY Slip Op 02797)





Matter of Grant


2021 NY Slip Op 02797


Decided on May 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2002-03776	ON MOTION

[*1]In the Matter of Jeffrey D. Grant, admitted as Jeffrey David Grant, a disbarred attorney. 


(Attorney Registration No. 1824796)
 

DECISION & ORDER
Motion by Jeffrey D. Grant for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Grant was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on June 21, 1982, under the name Jeffrey David Grant. By opinion and order of this Court dated December 16, 2002, Mr. Grant was disbarred upon his resignation, effective immediately, and his name was stricken from the roll of attorneys and counselors-at-law (Matter of Grant , 303 AD2d 7). By decision and order on motion of this Court dated July 29, 2019, Mr. Grant's motion for reinstatement was held in abeyance and the matter was referred to a Committee on Character and Fitness to investigate and report on his character and fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Jeffrey David Grant is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Jeffrey David Grant to the roll of attorneys and counselors-at-law.
MASTRO, A.P.J., RIVERA, DILLON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court